Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 24, 2018                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157940(161)                                                                                            David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
                                                                   SC: 157940
  v                                                                COA: 329229
                                                                   Ingham CC: 14-001380-FH
  JOHN CORYELL KELSEY, II,
             Defendant-Appellant.
  ____________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to file a
  supplemental authority is GRANTED. The supplemental authority received on September
  10, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 24, 2018

                                                                              Clerk